UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2016 Date of Reporting Period: 12/31/2015 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF DECEMBER 31, 2015 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 96.78% Consumer Discretionary - Automobiles & Components 2.55% 2,250,000 Johnson Controls, Inc. $ Consumer Discretionary - Durables & Apparel 2.14% 456,693 Jarden Corporation * 26,086,304 562,014 Polaris Industries Inc. 48,305,103 74,391,407 Consumer Discretionary - Media 6.84% 1,074,000 CBS Corporation - Class B 50,617,620 1,830,000 Gannett Co., Inc. 29,810,700 2,700,000 TEGNA, Inc. 68,904,000 1,375,000 Time Warner Inc. 88,921,250 238,253,570 Consumer Discretionary - Retailing 7.80% 250,000 Dollar General Corporation 17,967,500 3,562,782 LKQ Corporation * 105,565,231 402,476 O'Reilly Automotive, Inc. * 101,995,468 458,741 Penske Automotive Group, Inc. 19,423,094 959,786 Sally Beauty Company, Inc. * 26,768,431 271,719,724 Consumer Discretionary - Services 2.41% 118,706 DineEquity, Inc. 10,050,837 1,261,171 Popeyes Louisiana Kitchen, Inc. * 73,778,504 83,829,341 Consumer Staples - Food & Staples Retailing 4.40% 1,800,000 Walgreens Boots Alliance, Inc. 153,279,000 Consumer Staples - Food, Beverage & Tobacco 2.32% 920,000 Philip Morris International Inc. 80,877,200 Energy 2.16% 350,000 Enterprise Products Partners L.P. 8,953,000 500,000 Plains All American Pipeline, L.P. 11,550,000 5,793,000 Plains GP Holdings, L.P. 54,743,850 75,246,850 Financials - Diversified 3.46% 754,505 Affiliated Managers Group, Inc. * 120,539,719 Financials - Insurance 5.98% 910,000 ACE Limited 106,333,500 1,105,000 Aon plc 101,892,050 208,225,550 Financials - Real Estate 2.39% 2,405,000 CBRE Group, Inc. * 83,164,900 Health Care - Equipment & Services 2.27% 1,136,254 DaVita HealthCare Partners Inc. * 79,208,266 Page 1 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 21.36% 1,350,000 AbbVie Inc. 79,974,000 595,000 Celgene Corporation * 71,257,200 1,670,000 Gilead Sciences, Inc. 168,987,300 546,200 Jazz Pharmaceuticals public limited company * 76,773,872 2,650,000 Pfizer Inc. 85,542,000 825,688 Thermo Fisher Scientific Inc. 117,123,843 1,420,000 Valeant Pharmaceuticals International, Inc. * 144,343,000 744,001,215 Industrials - Capital Goods 7.01% 350,000 Precision Castparts Corp. 81,203,500 621,100 Snap-on Incorporated 106,475,173 278,910 W.W. Grainger, Inc. 56,504,377 244,183,050 Industrials - Commercial & Professional Services 5.73% 2,345,900 ADT Corporation (The) 77,367,782 1,933,000 Copart, Inc. * 73,473,330 1,050,000 Nielsen Holdings plc 48,930,000 199,771,112 Industrials - Transportation 3.15% 282,076 AMERCO 109,868,602 Information Technology - Software & Services 7.42% 700,000 International Business Machines Corporation 96,334,000 700,000 MasterCard Incorporated - Class A 68,152,000 1,200,000 Microsoft Corporation 66,576,000 750,000 Oracle Corporation 27,397,500 258,459,500 Materials 4.48% 796,600 AptarGroup, Inc. 57,872,990 1,350,401 Ball Corporation 98,214,665 156,087,655 Telecommunication Services 2.91% 2,950,000 AT&T Inc. 101,509,500 TOTAL COMMON STOCKS (cost $2,310,820,733) 3,371,468,661 SHORT -TERM INVESTMENTS 1.45% Commercial Paper - 1.35% $ 5,000,000 Kroger Co. (The) 01/04/16, 0.70% 5,000,000 5,000,000 Corning Incorporated 01/05/16, 0.60% 4,999,917 4,000,000 Thomson Reuters Corporation 01/05/16, 0.70% 3,999,922 10,000,000 PPG Industries, Inc. 01/06/16, 0.70% 9,999,611 3,475,000 B.A.T. International Finance p.l.c. 01/13/16, 0.55% 3,474,522 2,000,000 B.A.T. International Finance p.l.c. 01/13/16, 0.55% 1,999,725 7,000,000 Kellogg Company 01/19/16, 0.60% 6,998,250 7,500,000 B.A.T. International Finance p.l.c. 01/21/16, 0.50% 7,498,229 3,000,000 Bacardi Corporation 01/27/16, 0.83% 2,998,409 46,968,585 Variable Rate Security - 0.10% 3,598,161 Fidelity Institutional Money Market Fund - Class I, 0.28% 3,598,161 Page 2 TOTAL SHORT-TERM INVESTMENTS (cost $50,566,746) 50,566,746 TOTAL INVESTMENTS (cost $2,361,387,479) - 98.23% 3,422,035,407 OTHER ASSETS, NET OF LIABILITIES - 1.77% 61,675,497 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $3,483,710,904 % Of net assets. * Non-income producing. As of December 31, 2015, investment cost for federal tax purposes was $2,361,387,479 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (2,149,463,196 ) Net unrealized appreciation $ 1,060,647,928 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2015 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 3,598,161 Level 2 - Commercial Paper 46,968,585 Level 3 - None Total $3,422,035,407 (1) See Schedule above for further detail by industry Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/18/2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/18/2016 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/18/2016
